Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



2.Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “ high-frequency ” of (“high-frequency litz wires”) in claim 1 is a relative term which renders the claim indefinite. The term “high-frequency” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purpose, the term “high-frequency” has been interpreted as any frequency.
Claims 2-14 are rejected for the same reason because they depend on claim 1.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3. Claims 1, 2, 5, 7, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over May (WO-2015024901-A1) in view of Yusuda (US20140084697A1)
With regard to claim 1, May teaches a coil unit for inductively charging a vehicle, comprising: a coil, wherein the coil comprises a plurality of windings of at least two electrical lines ( e.g., 1a, 1b in 1, Fig. 5), wherein the at least two electrical lines are connected in parallel ( see 1a, 1b are parallel in 1, Fig. 5) , and each of the at least two the electrical lines has a respective winding part and an additional part in which an additional inductance unit is arranged that has a prescribed electrical inductance ( 1a has additional part 17, 1b has additional part 18, Fig. 5).
May does not explicitly teaches the at least two electrical line are high frequency litz wires
However, Yusuda teaches the at least two electrical line are high frequency litz wires( Fig. 19, 31, 32 are HF litz wire see [0156]. And litz wire is high frequency[0017], also see 112(b) rejection above , the term “high-frequency” has been interpreted as any frequency. )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify May, to the at least two electrical line are high frequency litz wires, as taught by Yusuda, because it is known in the art that litz wire has high efficiency, mitigate the skin effect and reduce the weight of the system.
With regard to claim 2, the combination of May and Yusuda teaches all the limitations of claim 1, May further teaches wherein the additional inductance unit has an electrical inductance that corresponds to a small percentage times the electrical inductance of the electrical line in the respective winding part (see 17, 18 are small amount of 1a, 1b, Fig. 5).
It would have been obvious to one having ordinary skill in the art at the time of the invention was filed to modification of the size of May to configure the additional inductance unit to have an electrical inductance that corresponds to 0.02 time the electrical inductance of the electrical line in the respective winding part since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this case, it is obvious to adapt the inductance of the additional inductance unit to achieve good performance based on applicant’s specific requirement, while functionality of the device does not change.
With regard to claim 5, the combination of May and Yusuda teaches all the limitations of claim 1, and May further teaches wherein the additional inductance unit is formed as a separate component (e.g., Fig. 5 ,17, 18 are separate from the parallel line of 1a and 1b).
With regard to claim 7, the combination of May and Yusuda teaches all the limitations of claim 1, May further teaches the additional inductance unit (e.g., 17, 18, Fig. 5) is formed by winding the respective electrical line so as to form an additional coil (17 is formed by winding the line 1a, 18 is formed by winding the line 1b, Fig. 5).
With regard to claim 13, the combination of May and Yusuda teaches  all the limitations of claim 1, and May further  teaches a number of electrical lines is two (1a, 1b, Fig. 5)  the electrical inductances of the two additional inductance units are prescribed such that it holds true that L_S1+L1=L_S2+L2, wherein L1 is an inductance of a first of the two additional inductance units, L2 is an inductance of a second of the two additional inductance units, L_S1 is an inductance in the winding part of the electrical line that has the first of two additional inductance units and L_S2 is an inductance in the winding part of the electrical line that has the second of two additional inductance unit ( see Fig. 5, the length of 1a, 1b are the same, and the size of L1 and L2 are the same, therefore,  L_S1+L1=L_S2+L2, also see Fig. 1, 1a, 1b same length).
With regard to claim 14, the combination of May and Yusuda teaches all the limitations of claim 2. May further  teaches a number of electrical lines is two (1a, 1b, Fig. 5)  the electrical inductances of the two additional inductance units are prescribed such that it holds true that L_S1+L1=L_S2+L2, wherein L1 is an inductance of a first of the two additional inductance units, L2 is an inductance of a second of the two additional inductance units, L_S1 is an inductance in the winding part of the electrical line that has the first of two additional inductance units and L_S2 is an inductance in the winding part of the electrical line that has the second of two additional inductance unit ( see Fig. 5, the length of 1a, 1b are the same, and the size of L1 and L2 are the same, therefore,  L_S1+L1=L_S2+L2, also see Fig. 1, 1a, 1b same length).

4. Claims 3-4, 6, 8 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over May (WO-2015024901-A1) and Yusuda (US20140084697A1) in further view of Fuchs (DE4437560A1).
With regard to claim 3, the combination of May and Yusuda teaches all the limitations of claim 1, May further teaches the number of electrical lines is two (1a, 1b, Fig. 5).
May does not explicitly teach the additional inductance units of the at least two electrical lines are oppositely coupled.
However, Fuchs teaches the additional inductance units of the at least two electrical lines are oppositely coupled (see abstract, two oppositely coupled part coils (L2a, L2b) with a common core).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure the additional inductance units of the at least two electrical lines to be oppositely coupled, as taught by Fuchs in order to reduce the ripple and improve the signal performance (see abstract of Fuchs). 
With regard to claim 4, the combination of May and Yusuda teaches all the limitations of claim 2, May further teaches the number of electrical lines is two (1a, 1b, Fig. 5).
May does not explicitly teach the additional inductance units of the at least two electrical lines are oppositely coupled.
However, Fuchs teaches the additional inductance units of the at least two electrical lines are oppositely coupled (see abstract, two oppositely coupled part coils (L2a, L2b) with a common core).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 2, to configure the additional inductance units of the two electrical lines to be oppositely coupled, as taught by Fuchs,  in order to reduce the ripple and improve the signal performance see abstract of Fuchs.
With regard to claim 6, the combination of May , Yusuda and Fuchs teaches all the limitations of claim 4, and May further teaches wherein the additional inductance unit is formed as a separate component (e.g., Fig. 5 ,17, 18 are separate from the parallel line of 1a and 1b).
With regard to claim 8, the combination of May, Yusuda and Fuchs teaches all the limitations of claim 4, May teaches the additional inductance unit (e.g., 17, 18, Fig. 5) is formed by winding the respective electrical line so as to form an additional coil (17 is formed by winding the line 1a, 18 is formed by winding the line 1b, Fig. 5).
With regard to claim 9, the combination of May and Yusuda teaches all the limitations of claim 7, but not additional coils of the at least two electrical lines are wound around a common ferrite.
However, Fuchs teaches the additional coils of the at least two electrical lines are wound around a common ferrite (see abstract(L2a, L2b) with a common  ferrite core).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 7, to configure additional coils of the at least two electrical lines to be wound around a common ferrite, as taught by Fuchs, so that  the two windings do not have to be galvanically decoupled [0031] of translation of Fuchs) and simplify the operation/system.
With regard to claim 10, the combination of May, Yusuda and Fuchs teaches all the limitations of claim 8.
May does not teach additional coils of the at least two electrical lines are wound around a common ferrite.
However, Fuchs teaches the additional coils of the at least two electrical lines are wound around a common ferrite (see abstract(L2a, L2b) with a common core).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 8, to configure additional coils of the at least two electrical lines to be wound around a common ferrite, as taught by Fuchs, so that  the two windings do not have to be galvanically decoupled [0031] of translation of Fuchs) and simplify the operation/system.


5. Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over May (WO-2015024901-A1) and Yusuda (US20140084697A1) in further view of  Loke (US20080116847A1)
With regard to claim 11, the combination of May and Yusuda teaches all the limitations of claim 7, but not a carrier body that has a number of ferrites that corresponds to the number of electrical lines, wherein a magnetically neutral carrier is in each case arranged between the ferrites and the additional coils of the electrical lines and each of additional coils of the number of electrical lines wound around the respective ferrite.
However, Loke teaches a carrier body ( see the magnetic segment primary, Fig. 15B) that has a number of ferrites (base ferrite unit in Fig. 15A, Fig. 15B, and see [0058] Cores for the micro tiles can be made from a high permeability material, such as ferrite)  that corresponds to the number of electrical lines ( see para [0026] teaches a magnetic segment of 2 or more tiles, each tile having at least one winding having at least one turn, which teaches an  embodiment in which ferrite core with one winding), wherein a magnetically neutral carrier ( see air gap in Fig. 15A, Fig. 15B) is in each case arranged between the ferrites and the additional coils of the electrical lines ( airgap between the magnetic section[0088] air gap can be filled by plastic wood, ceramic). each of additional coils of the number of electrical lines wound around the respective ferrite. ( see para [0026] teaches a magnetic segment of 2 or more tiles, each tile having at least one winding having at least one turn, which teaches an  embodiment in which ferrite core with one winding)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 7, to include a carrier body that has a number of ferrites that corresponds to the number of electrical lines, wherein a magnetically neutral carrier is in each case arranged between the ferrites and the additional coils of the electrical lines and each of additional coils of the number of electrical lines wound around the respective ferrite, as taught by Loke, in order to prevent the heating of the ferrite cores as a result of smaller and lower-rated item are used to reduce the cost, and improve the flexibility to build the system ( see para [0016]-[0017] of Loke)

6. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over May (WO-2015024901-A1) , Yusuda (US20140084697A1), Fuchs (DE4437560A1) in further view of  Loke (US20080116847A1)
With regard to claim 12, the combination of May, Yusuda, Fuchs teaches all the limitations of claim 8, but not a carrier body that has a number of ferrites that corresponds to the number of electrical lines, wherein a magnetically neutral carrier is in each case arranged between the ferrites and the additional coils of the electrical lines and each of additional coils of the number of electrical lines wound around the respective ferrite.
However, Loke teaches a carrier body ( see the magnetic segment primary, Fig. 15B) that has a number of ferrites (base ferrite unit in Fig. 15A, Fig. 15B, and see [0058] Cores for the micro tiles can be made from a high permeability material, such as ferrite)  that corresponds to the number of electrical lines ( see para [0026] teaches a magnetic segment of 2 or more tiles, each tile having at least one winding having at least one turn, which teaches an  embodiment in which ferrite core with one winding), wherein a magnetically neutral carrier ( see air gap in Fig. 15A, Fig. 15B) is in each case arranged between the ferrites and the additional coils of the electrical lines ( airgap between the magnetic section[0088] air gap can be filled by plastic wood, ceramic). each of additional coils of the number of electrical lines wound around the respective ferrite. ( see para [0026] teaches a magnetic segment of 2 or more tiles, each tile having at least one winding having at least one turn, which teaches an  embodiment in which ferrite core with one winding)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 8, to include a carrier body that has a number of ferrites that corresponds to the number of electrical lines, wherein a magnetically neutral carrier is in each case arranged between the ferrites and the additional coils of the electrical lines and each of additional coils of the number of electrical lines wound around the respective ferrite, as taught by Loke, in order to prevent the heating of the ferrite cores as a result of smaller and lower-rated item are used to reduce the cost, and improve the flexibility to build the system ( see para [0016]-[0017])
Response to Argument
7.Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Krammer (US 20170036553 A1) teaches about the cable link between the charging unit 110 and the floor unit 111 is thus relatively complex, as the use of “high-frequency litz wires” is typically required for the purposes of high-frequency (HF) transmission to supply the coil 312.
Kanno (US 20140125142 A1) teaches the conductor loss per unit length can be reduced when the power transmitting coil Lt and the power receiving coil Lr are formed by using a conductor having a parallel wiring structure of Litz wire or the like, the Q value of the resonant circuit can be improved, and the power transfer with higher transmission efficiency becomes possible.
Kanno (US 20120086281 A1) teaches each of the power transmitting and power receiving inductors was a Litz wire that had been formed by arranging multiple sets of 30 copper wires, , in parallel with each other so that those sets were electrically insulated from each other
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836